Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 16/877,163 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "said secondary seat support" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,557,867 to Angstadt. Angstadt teaches a mobile desk system comprising a convertible seat and a convertible desk. The system has three modes. A first mode when both the seat and desk are deployed as best seen in figure 3. A second mode is when both the seat and desk are collapsed for wheeled transport as best seen in figures 1 and 2. A third mode is when both the collapsed seat and collapsed desk are folded for carrying as best seen in figure 4. The third mode creates a integrated mobile unit that does not occupy an area larger than the collapsed seat or collapsed desk as best seen in figure 4.  The seat is composed of a sitting surface (37) and a seatback (35). The desk is composed of a work surface (38) and an adjustable desk coupler (39) is pivotally coupled to a longitudinal desk support (40) that changes length and angle to adjust the orientation of the work surface. A lateral desk coupler (11, 14) connects the seat to the desk. Primary seat support (28,29, 11, 14) are coupled to the sitting surface. The examiner considers one or both of the elements (11 and 14) are alternatively part of the lateral desk coupler or alternatively part of the primary seat support. Secondary seat supports (51) are coupled to the primary seat support with a pivotal/adjustable connection. A pair of wheels (26, 27) are attached to another secondary seat support (19, 22, 25). As best seen in figure 1, the end portions (13,16) of the secondary support are flat and are considered to be the base plate with base plate projections (53). 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637